     Case 2:19-cv-00168-JAD-DJA Document 137 Filed 09/03/21 Page 1 of 2




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      Kathryn Mayorga,                                     Case No. 2:19-cv-00168-JAD-DJA
 6
                             Plaintiff,
 7                                                                             Order
            v.
 8
      Christiano Ronaldo,
 9
                             Defendant.
10

11          Before the Court is Plaintiff Kathryn Mayorga’s motion to extend time to reply to

12   Plaintiff’s motion for an in-camera review of the Football Leaks documents (ECF No. 135) and

13   Defendant’s response (ECF No. 136). The Court has reviewed the motion and finds that it is not

14   supported by good cause. It thus denies the motion in part.

15          A motion to extend any date set by an order within 21 days of the subject deadline must

16   be supported by good cause. See LR 26-3. Here, Plaintiff claims to show good cause because her

17   counsel has been out of jurisdiction. However, Plaintiff has already extended this deadline (ECF

18   No. 128), which extension the parties requested on July 28, 2021, and which contemplated

19   Plaintiff’s counsel’s travel plans. Plaintiff’s counsel has not explained why his travel plans are

20   still causing him to miss deadlines. Because Plaintiff has not shown good cause to extend the

21   deadline, the Court denies the motion in part. Plaintiff’s reply brief shall be due September 7,

22   2021, by 5:00 P.M PST.

23

24

25

26

27

28
     Case 2:19-cv-00168-JAD-DJA Document 137 Filed 09/03/21 Page 2 of 2




 1          IT IS THEREFORE ORDERED that Plaintiff’s motion to extend time (ECF No. 135) is

 2   denied in part. Plaintiff’s reply brief shall be due Tuesday, September 7, 2021, by 5:00 P.M.

 3   PST.

 4

 5          DATED: September 3, 2021

 6
                                                        DANIEL J. ALBREGTS
 7                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                               Page 2 of 2
